Citation Nr: 0617116	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  98-08 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability (other than post-traumatic stress disorder 
(PTSD)).  

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a low back 
condition.

4.  Entitlement to service connection for a cervical spine 
condition. 

5.  Entitlement to a compensable disability rating for 
headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1971 to 
June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1998 and January 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In addition, a rating 
decision dated in January 1998 was consolidated into the 
April 1998 rating decision on appeal.    

In September 2004, the veteran submitted a statement 
indicating a request for a nonservice-connected pension 
claim.  The Board accepts this statement as a new claim.  The 
matter is therefore referred to the RO for the appropriate 
action.

In addition, during the November 2002 Travel Board hearing, 
the veteran withdrew from the appeal the issue of whether new 
and material evidence had been submitted for the claim of 
inguinal hernia.  See 38 C.F.R.  § 20.204 (2005).  Therefore, 
this matter is not currently before the Board.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  The RO denied service connection for a nervous condition 
in a February 1976 rating decision; it notified the veteran 
of the denial but he did not initiate an appeal.

2.  Evidence received since the February 1976 rating decision 
is new, bears directly and substantially upon the matter and 
issue, and is so significant that it must be considered with 
all the evidence of record in order to fairly adjudicate the 
claim.

3.  There is no competent evidence that the veteran is 
currently diagnosed with a psychiatric condition other than 
PTSD.

4.  There is no evidence of chronic low back or cervical 
spine conditions in service or for decades thereafter, and no 
competent evidence of a nexus between current low back and 
cervical spine conditions and the veteran's period of 
military service. 

5.  The veteran's headache disorder is manifested by frontal 
headaches, with reports of small lights, photophobia, and 
phonophobia, and without prostrating attacks.  


CONCLUSIONS OF LAW

1.  The rating decision of February 1976 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2005); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2005).

2.  New and material evidence has been received to reopen a 
claim for service connection for a psychiatric disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156(a) (as in 
effect for claims filed prior to August 29, 2001).

3.  Service connection for a psychiatric disorder (other than 
PTSD) is not established.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 
3.309(a) (2005).

4.  Service connection for a low back condition is not 
established.  38 U.S.C.A.  §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).

5.  Service connection for a cervical spine condition is not 
established.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) 
(2005).

6.  The criteria for a compensable disability rating for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R.  §§ 4.1-4.7, 4.20, 4.21, 4.124a, Diagnostic 
Code 8100 (2005).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis and psychoses).

With regard to the claim to reopen service connection for a 
psychiatric disability (other than PTSD), the RO denied 
service connection for a nervous condition in a February 1976 
rating decision.  It gave the veteran notice of this denial, 
but he did not initiate an appeal.  Therefore, that RO rating 
decision is final.  38 U.S.C.A.  § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2005).      

The veteran's claim to reopen service connection for a 
psychiatric condition was received in October 1997.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  According to 
VA regulation, "new and material evidence" means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The RO denied service connection for a nervous disorder in a 
February 1976 rating decision because it found that there was 
no evidence of any psychiatric condition during service.  
Evidence of record at the time of the February 1976 rating 
decision consists of service medical records (SMRs), a 
February 1975 VA cardiac and stomach examination, VA 
inpatient records for arm injuries and wart removals from 
1974 to 1975, and a VA outpatient record from August 1975 
diagnosing the veteran with an anxiety reaction.  

Upon review of the evidence, the Board finds a private 
medical letter dated in October 1982 from "C.S.," MD., 
indicates that the veteran was treated for a "psychopathic" 
condition within 1 year of discharge from service in 
September 1974.  Therefore, the presumption of in-service 
incurrence for a psychosis is for application.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3).  Thus, the evidence is 
new, bears directly and substantially upon the matter and 
issue, and is so significant that it must be considered with 
all the evidence of record in order to fairly adjudicate the 
claim.  Consequently, it is thus new and material within the 
meaning of 38 C.F.R. § 3.156(a) (as in effect prior to August 
29, 2001).  Therefore, the claim is reopened.  38 U.S.C.A. 
§ 5108.  

As discussed above, the Board has reopened the claim for 
service connection for a psychiatric disorder other than 
PTSD.  Therefore, the Board must consider the issue based on 
all evidence of record.  The Board notes that the veteran and 
his representative have had a full opportunity to address the 
merits of the claim, such that there is no prejudice to the 
veteran by proceeding on the claims at this time. Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

After discharge from service, the veteran has been diagnosed 
with chronic schizophrenia, depressive disorder, impulse 
control disorder, and alcohol abuse, inter alia.  See VA 
inpatient and outpatient records from the 1970s, 1980s, and 
1990s, VA examinations dated in November 1997, April 1994, 
and June 2004 (by VA endocrinologist).  

In contrast, a recent October 2005 VA treatment letter and an 
earlier May 2000 VA treatment letter from the same physician 
reported that the veteran had been previously misdiagnosed 
with schizophrenia and other disorders over the years, and 
that his psychiatric symptoms were in fact related to PTSD.  
The Board finds that these treatment letters, from a 
physician who has treated the veteran continuously for PTSD 
since 1998, provide probative evidence against a current 
psychiatric disorder other than PTSD. 

The Board acknowledges that at a recent June 2004 VA 
examination, a VA endocrinologist reported the veteran's 
claim that he has schizophrenia.  However, evidence that is 
simply reported information recorded by a medical examiner, 
unenhanced by any medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 
8 Vet.App. 406, 409 (1995).  Consequently, there is no 
competent evidence of a current diagnosis for any psychiatric 
disorder other than PTSD.  Absent competent evidence of a 
current psychiatric disability other than PTSD, service 
connection is not in order.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  

With regard to his claim for service connection for low back 
and cervical spine conditions, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a VA orthopedic examination performed 
in June 2004 diagnosed the veteran cervical disc disease with 
postoperative spinal stenosis.  July 2004 X-rays also 
revealed arthritic changes to his cervical spine.  As to the 
low back, the same examination revealed lumbar strain with 
lumbar disc disease.  A separate June 2004 VA examination 
performed by an endocrinologist revealed degenerative disc 
disease of both the lumbar and cervical spine.  Thus, there 
is evidence of current conditions for both the low back and 
cervical spine.  

With respect to his claim for a cervical spine condition, the 
veteran contends that this condition is the result of 
injuries sustained during service from an August 1971 
accident.  As to his low back condition, the veteran asserts 
that this condition is the result of injuries sustained when 
he fell on ice in Korea during service. 

SMRs are silent as to any complaint, treatment, or diagnosis 
for a cervical neck condition while in service.  With respect 
to the back, SMRs show only one treatment for back pain in 
March 1973.  There is no indication that he fell on ice.  The 
veteran was put on profile for no heavy lifting for 10 days.  
However, there is no evidence this condition was chronic.  
That is, SMRs do not disclose manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  The 
Board finds that the SMRs, as a whole, provide negative 
evidence against a finding for any cervical condition or 
chronic low back condition related to service many years ago.    

Post-service, the first medical evidence of treatment for a 
low back or neck disorder in the claims folder is from the 
mid-1990s, approximately 20 years after service.  (see VA 
examination dated in November 1997 and X-rays performed in 
October 1997).  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  

At the November 2002 Travel Board hearing, the veteran 
contends he was treated for a back condition in the mid-
1970s, but VA outpatient records from that time do not reveal 
such treatment.  

Service connection may not be established based on chronicity 
in service or post-service continuity of symptomatology for 
disorder seen in service.  38 C.F.R.  § 3.303(b); Savage, 10 
Vet. App. 494-97.  Nor is there evidence of arthritis to the 
cervical spine within one year of service.  Thus, the 
presumption of in- service incurrence is not for application. 
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  The Board 
must find that the post-service record, as a whole, 
indicating disabilities that began decades after service, 
provides more evidence against the claims. 

Finally, the competent evidence of record provides evidence 
against a finding of a nexus between the veteran's current 
low back and neck conditions and his period of active 
service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  Specifically, the June 2004 VA 
orthopedic examiner opined back and neck pain the veteran 
suffers from "are naturally occurring phenomenon."  He also 
indicated "there is not any relationship to any back or neck 
problems at this time."  The examiner goes on that to state 
that the veteran's back and neck pain "are not related to 
his service connected condition," however, this particular 
statement is of limited probative value as secondary service 
connection was not alleged or at issue in this case.

In any event, a separate VA examination performed in June 
2004 by a different examiner in large part supports the 
conclusions of the above VA orthopedic examiner.  After 
reviewing the claims folder, the examiner noted that there 
was no evidence the veteran sustained spine trauma in 
service.  He further indicated that service connection for 
degenerative disc disease (DDD) would be "speculative."  He 
stated that "[d]egenerative disc disease is unlikely to be 
related to a fall, since there is multilevel involvement."  
The examiner also noted that the veteran's risk factors for 
his DDD include smoking and contact sports.  Taken as whole, 
these two VA examinations are supported by the evidence of 
record, and essentially provide negative evidence against a 
connection between current neck and low back disorders and 
service from July 1971 to June 1974.

The Board acknowledges the May 2000 VA neurology treatment 
record linking the veteran's cervical neck condition to the 
August 1971 accident in service.  However, the lack of 
treatment for a neck or back condition after service in the 
medical evidence of record does not lend support to this 
physician's conclusion.  More importantly, this physician's 
opinion was based on the reported history by the veteran.  
The Board is not required to accept a medical opinion that is 
based on reported history and unsupported by clinical 
findings.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  
The Board finds this medical opinion is clearly outweighed by 
extensive medical evidence against this claim. 

Having carefully reviewed the service and post-service 
evidence pertaining to the veteran's claim, the Board 
concludes that service connection for low back and cervical 
spine disorders is not warranted.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims.  It follows that there is not such a 
balance of the positive evidence with the negative evidence 
to otherwise permit a favorable determination on these 
issues.  38 U.S.C.A. § 5107(b).  The claims for service 
connection are denied.  

With regard to his increased rating claim for headaches, 
disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20.

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, as is 
the case here, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R.  § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's headache disability is currently evaluated as 
noncompensable (0 percent disabling) by analogy to Code 8100, 
migraine.  38 C.F.R. § 4.124a.  The veteran was originally 
service connected for headaches, status post head trauma, 
with a residual laceration scar in a September 1986 rating 
decision.  The disability was rated as noncompensable.  He 
subsequently filed a claim for an increased disability rating 
many years later in October 1997.  This is the current issue 
on appeal.  Thus, only the present level of disability is the 
primary concern.  Francisco, 7 Vet. App. at 58.  

Under Diagnostic Code 8100, a noncompensable rating is 
warranted with less frequent attacks.  A higher 10 percent 
rating is in order for migraine with characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent rating is assigned for migraine 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A maximum 
evaluation of 50 percent is awarded when migraine is 
characterized by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a.  

Objectively, the June 2004 VA examiner (an endocrinologist) 
recorded the veteran's complaints of daily headaches.  The 
examiner documented that the headaches were frontal and move 
to the vertex and occiput.  He documented the veteran's 
reports of small lights, photophobia, and phonophobia.  The 
veteran successfully uses Tylenol, Elavil, and Toradol for 
his headaches.  Significantly, the veteran indicated that he 
had no prostrating headaches.  In fact, he has no difficulty 
driving with headaches and is able to pick up his daughter.  
The examiner concluded that the veteran suffers from tension 
headaches that are not prostrating.  Consequently, the 
overall disability picture does not warrant a higher 10 
percent rating under Diagnostic Code 8100.  38 C.F.R. § 4.7.  
The Board finds that the post-service medical record, as a 
whole, also supports this finding.

The Board acknowledges the findings of the November 1997 VA 
examiner who noted occasional incapacitating episodes due to 
his headaches, but this examination is not reflective of the 
overall disability picture during the appeal showing no 
incapacitating episodes. Id.  The medical evidence as a whole 
provides evidence against a compensable finding. 

Other diagnostic codes for headache disorders that provide a 
compensable disability rating are not more appropriate 
because the facts of the case do not support their 
application.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).   

In particular, Diagnostic Code 8045 provides for the 
evaluation of brain disease due to trauma.  38 C.F.R. § 
4.124a.  That code specifies that purely neurological 
disabilities are rated under the applicable diagnostic code.  
Purely subjective complaints, such as headache, dizziness, or 
insomnia, that are recognized as symptomatic of brain trauma, 
are rated at 10 percent and no more under Code 9304 and may 
not be combined with any other rating for a disability due to 
brain trauma. A rating in excess of 10 percent for brain 
disease due to trauma under Code 9304 may not be assigned in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma. Id.   

Such a diagnosis of multi-infarct dementia associated with 
brain trauma is not present in this case.  Although the 
veteran complains of headaches and dizziness in VA treatment 
records, the objective evidence of record is negative for any 
abnormal neurological findings resulting from brain trauma.  
Also, the June 2004 VA examiner found that the veteran's 
tension headaches have not been recognized as a symptom of 
any brain trauma he allegedly sustained.  The examiner noted 
that any psychiatric disorder the veteran suffers from is a 
risk factor in contributing to his tension headaches.  
Finally, a May 2000 VA neurology report indicated that 
headaches at that time were cervicogenic in nature, related 
to neck pain.  There was no indication of brain trauma.  
Application of Diagnostic Code 8045 is found to be not in 
order.    

The Board notes that other diagnostic codes for scar 
disabilities provide initial compensable disability ratings.  
See 38 C.F.R. § 4.118, Codes 7803, 7804, and 7805; Esteban, 
supra.  However, the evidence of record is negative for any 
objective evidence of scar pain, tenderness, instability, or 
limitation of function on the head.  In the absence of such 
symptomatology, the assignment of a separate evaluation under 
Codes 7803, 7804, and 7805 is not in order.  See Butts, 
supra.

Accordingly, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for the 
veteran's headaches.  38 C.F.R. § 4.3.  The appeal is denied.  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by VCAA letters dated in May 2004, 
September 2004, and July 2005, as well as information 
provided in the rating decisions, statements of the case 
(SOCs), and supplemental statements of the case (SSOCs), the 
RO advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  In addition, the August 2005 SSOC includes the text 
of the regulation that implements the notice and assistance 
provisions from the statute.  38 C.F.R. § 3.159.  The Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   

The Board observes that the adverse determinations on appeal 
were issued in April 1998 and January 2000 (for PTSD), prior 
to the enactment of the VCAA, such that providing VCAA notice 
prior to the decision was impossible.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In any event, as stated above, 
the Board finds that the veteran has received all required 
VCAA notice, as well as all required assistance, as discussed 
below, such that there is no prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the rule of prejudicial error 
when considering compliance with VCAA notice requirements);  
38 C.F.R. § 20.1102 (an error or defect in a Board decision 
that does not affect the merits of the issue or substantive 
rights of the appellant will be considered harmless).  

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation that 
the timing of receipt of VCAA notice has prejudiced him in 
any way.  

Finally, the Board notes that the September 2004 and July 
2005 VCAA letters from the RO specifically asks the veteran 
to provide any evidence in his possession that pertains to 
the claim.  Pelegrini, 18 Vet. App. at 120-21. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Accordingly, the Court held that upon receipt of an 
application for a service-connection claim, the VCAA notice 
must additionally include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, a higher 
disability rating for headaches, and his claim to reopen by 
way of new and material evidence, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating and an effective date for the service 
connection issues on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard, supra (where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes above that the preponderance 
of the evidence is against the veteran's claim for service 
connection and a higher rating for headaches, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

During pendency of this appeal, on March 31, 2006, the Court 
also issued a decision in the appeal of Kent v. Nicholson, 
No. 04-181, which held, in pertinent part, that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) require the VA 
by way of a specific notice letter to (1) notify the claimant 
of the evidence and information necessary to reopen the 
claim, (i.e., describe what new and material evidence is); 
(2) notify the claimant of the evidence and information 
necessary to substantiate each element of the underlying 
service connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  

In this regard, in VCAA notice letters the veteran was 
incorrectly provided with a definition of new and material 
evidence under the new standard in effect August 29, 2001.  
The veteran's claim was filed before this date; hence, the 
new standard is inapplicable and the veteran should have been 
advised of new and material evidence under the old standard.  
Nonetheless, the Board finds no prejudice to the veteran as 
the Board has reopened his psychiatric disorder claim and 
considered the claim on the merits.  Simply put, the Board 
declines to remand for VCAA notice in connection with new and 
material evidence when there is no indication that doing so 
would yield any benefit for the veteran, as the claim was 
reopened.  Bernard, 4 Vet. App. at 392-94; Soyini v. 
Derwinski, 1 Vet. App. 541, 546 (1991).

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, service personnel records (SPRs), VA 
inpatient and outpatient records, private medical records, 
Social Security Administration records, and relevant VA 
examinations and opinions.  The case was remanded twice to 
assist the veteran.  

The RO has attempted to secure private medical records on two 
occasions for "L.C.," MD., but both times the letters were 
returned as undeliverable.  The veteran was informed of such 
with a July 2005 letter from the RO.  See 38 C.F.R.  
§ 3.159(c)(1).  The Board finds that the RO's actions have 
complied with the duty to assist.  38 U.S.C.A. § 5103A.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
June 2002 and September 2003 remands.


ORDER

As new and material evidence has been received, the claim for 
service connection for a psychiatric disability is reopened.  

Service connection for a psychiatric disability (other than 
PTSD) is denied.  

Service connection for a low back condition is denied.

Service connection for a cervical spine condition is denied.   

A compensable disability rating for headaches is denied.    


REMAND

Before addressing the merits of the PTSD claim, the Board 
finds that additional development is required.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The veteran has cited three in-service stressors.  The Board 
finds that all but one of the veteran's stressors can be 
confirmed. 

Specifically, first, the veteran indicated at the November 
2002 Travel Board hearing that he witnessed civilians being 
killed while stationed in Korea.  Civilian casualties are not 
verifiable, and the veteran has never alleged or discussed 
this stressor incident with a VA or private physician, 
providing evidence against the claim. 

Second, in a July 1998 statement, the veteran alleged that he 
suffered from PTSD as a result of an altercation with a 
Military Policeman (MP) in September of 1973 whereby the MP's 
firearm was discharged causing a laceration on the veteran' 
head.  SPRs and a March 1999 VA RO Administrative Decision 
confirm elements of this stressor.  A May 2000 treatment 
letter from a VA physician diagnoses the veteran with PTSD as 
a result of this specific stressor.  

However, service connection is not order and disability 
compensation will not be paid if the condition is the result 
of the veteran's own willful misconduct.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.301(a) and (b).  A service department finding 
in this regard is binding on the VA unless patently 
inconsistent with the laws of the VA.  38 C.F.R. § 3.1(m).  
In this regard, SPRs show that the veteran was asked during 
the September 1973 incident "to disperse the area" by the 
MP.  The veteran failed to obey.  Consequently, this stressor 
is not for consideration as a March 1999 RO Administrative 
Decision concluded that the incident was not in the line of 
duty and was the result of the veteran's own willful 
misconduct.    

The third and final stressor involves a head injury suffered 
in service when food trays fell on the veteran during basic 
training according to the veteran's own statements and a 
service medical record (SMR) dated in August 1971.  The 
veteran has been service-connected for headaches as a result 
of this trauma.  

With regard to PTSD, a VA psychiatrist who has treated the 
veteran for PTSD opined in a July 2001 letter that veteran 
suffered from PTSD secondary to the head trauma suffered when 
the trays fell on the veteran's head in service.  

This incident has been confirmed, although the precise 
severity of any head trauma suffered by the veteran is 
questionable.       
  
In any event, the September 2003 remand instructed the RO to 
afford the veteran a VA psychiatric examination to determine 
if the veteran suffers from PTSD, and if so, is it related to 
the one confirmed in-service stressor involving head trauma 
from trays falling on the veteran's head during basic 
training.  Specifically, the examiner was asked to provide 
explicit answers to the following questions:

(a) Does the veteran have PTSD? 

(b) If so, is the veteran's PTSD related to the 
following verified stressor during his service: A 
head trauma during basic training. 

(c) If a diagnosis of a psychiatric disorder 
other than PTSD is made, it is requested that the 
examiner render an opinion as to whether it is as 
least likely as not that the disorder(s) is 
related to service.  

As a result of the Remand, the veteran underwent a VA 
psychiatric examination in June 2004.  Nonetheless, the VA 
examiner's conclusions were confusing and unclear.  He did 
diagnose the veteran with PTSD.  However, the examiner 
indicated that the veteran "had difficulties in his basic 
training with an altercation, which resulted in head trauma, 
which produced headache."  

In this respect, the examiner appears to have failed to 
differentiate the stressors.  The one confirmed in-service 
stressor (the head trauma resulting from the tray accident) 
did not involve an altercation of any kind.  The examiner did 
not specifically address whether or not his PTSD is related 
to the one confirmed stressor involving alleged head trauma 
resulting from the tray accident.  As a result, his opinion 
is entitled to very limited probative value.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id.  The Court routinely vacates Board decisions 
based on this situation.

Therefore, although it will result in additional delay in 
adjudicating the appeal, a remand is required to ensure 
compliance with the Board's previous remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the June 2004 VA 
psychiatric examiner whether or not the 
veteran suffers from PTSD related to the 
one confirmed in-service stressor, 
specifically, the alleged head trauma 
resulting from a tray accident during 
basic training in August 1971.  The claims 
folder should be sent to the examiner for 
review.  Another VA examination is not 
necessary in order to provide this 
opinion, unless this doctor is not 
available.  After reviewing the claims 
file, the examiner should provide explicit 
answers to the following questions: 

(a) Does the veteran have PTSD? 

(b) If so, is the veteran's PTSD 
related to the following verified 
stressor during his service: A head 
trauma during basic training. 

(c) If a diagnosis of a psychiatric 
disorder other than PTSD is made, it is 
requested that the examiner render an 
opinion as to whether it is as least 
likely as not that the disorder(s) is 
related to service.  

The examiner should provide a discussion 
of the rationale for the opinion rendered 
with consideration of the pertinent 
medical evidence of record.  If a 
diagnosis of PTSD is appropriate, the 
examiner(s) should comment upon the link 
between the head trauma during basic 
training as a result of the tray accident 
and the current symptoms.  If possible, 
the examiner(s) should indicate reasons 
for agreeing or disagreeing with the July 
2001 VA psychiatrist letter.  

2.  After completing any additional 
necessary development, the RO should 
readjudicate the PTSD issue on appeal, 
considering any new evidence secured since 
the August 2005 SSOC.  If the disposition 
remains unfavorable, the RO should furnish 
the veteran and his representative with 
another SSOC and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


